DETAILED ACTION
General Information
The October 25, 2021 response to the refusal of June 24, 2021 under 35 U.S.C. 112 (a) and (b) is acknowledged. 
Claim Rejection 
The claim is FINALLY REFUSED under 35 U.S.C. 112(a) as failing to comply with the description requirement. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

    PNG
    media_image1.png
    609
    130
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (detail, new FIG. 2)][AltContent: textbox (detail, original 3.2)]
    PNG
    media_image2.png
    582
    123
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (B)]Below is an illustration including an example of the replacement drawings using a detail of FIG. 2 (front view) above a detail of original 3.2.










The inventor replaced the original photographs of the elected figures with line drawings in the response. 
1)  Arrows labeled A point out example elements of the article. In the illustration the scale of the original and new figures have been made comparable as to the thickness of the article. However, the width of the A elements are much thinner in the new drawings. This change in the proportions of the elements has no antecedent basis.   
2)  In the original figures, there was a very distinct edge to the light colored part of the handle (see the left edge pointed out with arrows labeled B). However, in the new drawings it is unclear where the claim begins and ends. Additionally, the solid long side lines are not the same length. This boundary change (which introduces ambiguity as to where the claim begins and ends) could not have been anticipated by viewing the original figures. 
3)  In the original figures, the highlighting obscured the ends of the angled elements, making the spatial relationship between the elements unclear. In the new drawings, the highlighting is gone clarifying where the elements begin and end in relationship to one another. However this configuration of the elements and the distance between the ends of the angled elements could not have been anticipated by looking at the original figures. 
There is nothing in the original disclosure to anticipate that this design would have the appearance shown in the new drawings; therefore, the originally-filed drawings and specification do not support an understanding that applicant was in possession of the design now claimed.
“Adequate description of the invention guards against the inventor’s overreaching by insisting that he recount his invention in such detail that his future claims can be determined to be encompassed within his original creation.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111 (Fed. Cir. 1991)
(‘The [written description] inquiry is simply to determine whether the inventor had possession at the earlier date of what was claimed at the later date.’).”; In re Owens, 106 USPQ2d 1248 (CAFC 2013).
Therefore, The particular overall appearance of the design now claimed, is considered to be a change in configuration not supported by the original disclosure in the manner required by the first paragraph of 35 USC 112. Applicant was not in possession of the 
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).   
Conclusion
Applicant's amendment necessitated the new ground(s) of refusal presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Direct any inquiry concerning this communication or earlier communications from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached on Monday through Friday, 10:00 a.m. to 6:30 p.m. ET. To act on behalf of the applicant in most situations, a properly executed power of attorney must be present in the application file. See MPEP 402.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918